Final order appealed from reversed on law and facts, and the determination of the Tax Commissioners modified by deducting twenty per cent from the valuation of the special franchise to equalize the assessment with the *946assessment of the other real property in the town, and as so modified unanimously confirmed, with fifty dollars costs and disbursements, on the opinion in People ex rel New York Central &H. R. R. R. Co. v. Woodbury (Town of Minden), decided herewith (ante, p. 848). Cochrane, J., in result.